Name: 2013/633/EU: Commission Decision of 30Ã October 2013 amending Decision 2007/742/EC in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to electrically driven, gas driven or gas absorption heat pumps (notified under document C(2013) 7154) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  marketing
 Date Published: 2013-11-01

 1.11.2013 EN Official Journal of the European Union L 292/18 COMMISSION DECISION of 30 October 2013 amending Decision 2007/742/EC in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to electrically driven, gas driven or gas absorption heat pumps (notified under document C(2013) 7154) (Text with EEA relevance) (2013/633/EU) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular point (c) of Article 8(3) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2007/742/EC (2) expires on 31 December 2013. (2) An assessment has been carried out to evaluate the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by this Decision. Given the stage of the revision process for this Decision, it is appropriate to prolong the period of validity of the ecological criteria and the related assessment and verification requirements which it sets out. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decision 2007/742/EC should be prolonged until 31 October 2014. (3) Decision 2007/742/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2007/742/EC is replaced by the following: Article 4 The ecological criteria for the product group electrically driven, gas driven or gas absorption heat pumps , as well as the related assessment and verification requirements, shall be valid until 31 October 2014. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 October 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2007/742/EC of 9 November 2007 establishing the ecological criteria for the award of the Community eco-label to electrically driven, gas driven or gas absorption heat pumps (OJ L 301, 20.11.2007, p. 14).